DETAILED ACTION
This is on the merits of Application No. 17/284005, filed on 04/09/2021. Claims 1-14 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 04/09/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 states “wherein the internal combustion engine is not generating power but has a drag torque”. It is unclear how the vehicle will operate if the internal combustion engine does not generate power. It appears that the engine does not generate power during the standstill of claim 1. It is suggested applicant states --wherein while the internal combustion engine is not generating power—or –wherein the internal combustion engine is not generating power during the standstill--. 

Claim 8 states “in particular a K0 clutch.” First, it is unclear if this limitation is required or not due to the language of “in particular”. Second, it is unclear what is meant by “a K0 clutch” and how that is different than the disconnect clutch already claimed. It is suggested applicant delete this limitation from the claim.

Allowable Subject Matter
Claims 1-5 and 9-14 are allowed.
Claims 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose nor render obvious the limitations of claims 1 and 12. Particularly in claim 1, the transmission torqu.
Particularly in claim 12, a controller to regulate the first electric motor at a first rotational speed, regulate the second electric motor at a second rotational speed, apply a counter torque with the second electric motor, close the clutch to assume a slipping state in which a specific differential rotational 
Hata (US 2016/0159343) is the closest prior art of record. Hata discloses the same structure (Fig. 8) and calculates the clutch torque from the change of the first motor torque and rotational speed. Hata does not control the second motor to provide a counter torque, and does not specify that this is in a standstill. It would not have been obvious to modify Hata without improper hindsight.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Falkenstein (US 8494739) discloses a slip operation of a clutch in hybrid drive devices.
Biancale (US 8229638) discloses a method for classifying a clutch unit.
Kim (US 2018/0172090) discloses a method and device for calibrating engine clutch delivery torque of hybrid vehicle.
Rueschel (US 2009/0011899) discloses a method and device for adjusting the friction coefficient of a friction clutch situated in a hybrid power train.
Petzold et al (US 2006/0154781) discloses a process for operating an automatically actuated friction clutch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943. The examiner can normally be reached Monday - Friday 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY HANNON/Primary Examiner, Art Unit 3659